Citation Nr: 9907033	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  94-42 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of fractures of the left fourth and 
fifth metacarpals and of the right fifth metacarpal, with 
traumatic arthritis, on appeal from the initial grant of 
service connection.

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes, to include the 
issue of extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from April 1966 to 
May 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which granted service connection for 
residuals of fractures of the left fourth and fifth 
metacarpals and of the right fifth metacarpal, with traumatic 
arthritis, and assigned a 10 percent disability rating, and 
denied a permanent and total disability rating for 
nonservice-connected pension purposes.

In December 1996, the Board remanded this case in order to 
provide the veteran a hearing before a Member of the Board in 
accordance with his request.  Such a hearing was scheduled 
for March 1997, but he failed to report.  This case has been 
returned to the Board for appellate consideration.  However, 
for the reasons discussed below, it is unfortunately 
necessary to again remand this case.  Additional due process 
and evidentiary development are needed prior to appellate 
review of the veteran's claims.

Initially, the Board notes that the RO received additional 
evidence, consisting of VA treatment records covering the 
period January 1987 to March 1997, subsequent to the 
Supplemental Statement of the Case (SSOC) of May 1995.  If 
the SSOC was prepared before the receipt of additional 
evidence, an additional Supplemental Statement of the Case 
will be furnished to the appellant, and his representative as 
provided in 38 C.F.R. § 19.31 unless the additional evidence 
is duplicative or not relevant to the issue on appeal.  
38 C.F.R. § 19.37(a) (1998).  In this case, very little of 
this evidence was duplicative of evidence already associated 
with the claims file, and it was certainly relevant to the 
issues on appeal as the evidence showed treatment for the 
veteran's service-connected finger disorders and his other 
nonservice-connected disabilities.  Therefore, in accordance 
with 38 C.F.R. § 19.37(a), the case is returned to the RO for 
consideration and the issuance of a Supplemental Statement of 
the Case.

I. Increased rating claim

A. Due process

After the veteran disagreed with the original 10 percent 
disability rating assigned for his residuals of fractures of 
the left fourth and fifth metacarpals and of the right fifth 
metacarpal, with traumatic arthritis, the RO issued a 
Statement of the Case (SOC) that phrased the issue as 
entitlement to an "increased evaluation."  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) recently 
held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, No. 96-947 (U.S. 
Vet. App. January 20, 1999).  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id., slip op. at 8 and 17.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id., slip 
op. at 9.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, slip op. at 17.

While this claim is in remand status, the RO should issue a 
SSOC to the veteran that correctly identifies the issue on 
appeal.  In accordance with Fenderson, the RO should review 
the evidence of record at the time of the July 1993 rating 
decision that was considered in assigning the original 
disability rating for the veteran's residuals of fractures of 
the left fourth and fifth metacarpals and of the right fifth 
metacarpal, with traumatic arthritis, then consider all the 
evidence of record to determine whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition at any period of time since his original 
claim.  

B. Evidentiary development

An additional VA examination is needed.  The veteran's 
service-connected disability is evaluated, in part, under 
Diagnostic Code 5010 for traumatic arthritis.  The VA 
examiner in 1993 concluded that the veteran had 
osteoarthritic changes of the distal interphalangeal joints.  
However, x-rays have not shown the presence of arthritic 
changes in any of the veteran's fingers.  The Board does not 
currently have sufficiently clear information to properly 
evaluate the veteran's service-connected condition.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. 
Brown, 5 Vet. App. 288, 292 (1993).  Furthermore, the VA 
examination must address whether the veteran has any 
limitation of motion of the left fourth or fifth metacarpals 
or the right fifth metacarpal, any pain on motion of any of 
these joints, or whether he has any additional functional 
loss due to pain on use or during flare-ups.  See 38 C.F.R. 
§§  4.40 and 4.59 (1998); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

II. Nonservice-connected pension

A. Due process

First, after completion of the following development, the RO 
must prepare a thorough rating decision that rates all of the 
veteran's nonservice-connected disabilities.  The initial 
rating decision in 1993 listed a nervous disorder under 
Diagnostic Code 9400, evaluated as zero percent disabling.  
The 1995 Hearing Officer's decision discussed a right 
shoulder disorder, evaluated as 10 percent disabling, and a 
psychiatric disorder, also evaluated as 10 percent disabling.  
Diagnostic Codes have not been assigned for these conditions, 
as evidenced by the most recent rating decision of March 
1998.  Moreover, the veteran has not been provided a SSOC 
that includes citation to the pertinent diagnostic codes for 
his nonservice-connected disabilities.  Accordingly, after 
the development is undertaken on remand and the claim has 
been readjudicated, a complete and informative SSOC must be 
prepared and provided to the veteran and his representative, 
and an appropriate period for response allowed.

Second, during the pendency of the appeal, the criteria for 
evaluating psychiatric disorders in the VA Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4 (1998), were amended 
effective November 7, 1996.  See 61 Fed. Reg. 46728 
(September 5, 1996).  The veteran's nonservice-connected 
disabilities include a psychiatric disorder.  

From the effective date of the revised rating criteria, VA 
must apply the version of 38 C.F.R. Part 4 that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); Rhodan v. West, 12 Vet. App. 55 
(1998); see also VAOPGCPREC 11-97.  Since the new psychiatric 
regulations were not in effect when the 1993 rating decision 
was made, they were not addressed by the RO in rating the 
veteran's nonservice-connected psychiatric disorder.  
Furthermore, the veteran has not been given notice of the new 
regulations and has not had an opportunity to submit evidence 
and argument related to the new regulations.  Therefore, 
while the Board regrets the delay in remanding this case, due 
process concerns require remanding his claim to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO should 
determine which version of the rating criteria, if either, is 
more favorable and rate his nonservice-connected psychiatric 
condition under the more favorable version.  If neither is 
more favorable, use the new criteria.  Thereafter, the SSOC 
must inform the veteran of the old and new rating criteria 
for psychiatric disorders.

B. Evidentiary development

The veteran should be afforded appropriate VA examinations on 
remand in order to determine the severity of all of his 
current disabilities, particularly as to the effect of such 
disabilities on employability.  Such examinations are 
necessary in this case.  See Colvin, 1 Vet. App. at 175; 
Santiago, 5 Vet. App. at 292.  The veteran was provided VA 
examinations in 1994; however, it is necessary that 
additional examinations be conducted in order to assess the 
current status of his disabilities.  


C. Readjudication

Permanent and total disability for pension purposes can be 
established under either an "objective" or a "subjective" 
standard under VA regulations.  Brown v. Derwinski, 2 Vet. 
App. 444, 446 (1992); see also Talley v. Derwinski, 2 Vet. 
App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2) (West 1991); 
38 C.F.R. §§ 3.321(b)(2) and 4.17 (1998).  Either (1) the 
veteran must be unemployable as a result of a lifetime 
disability (i.e., the "subjective" standard, which is based 
on disabilities, age, occupational background, and other 
related factors of the individual claimant whose claim is 
being adjudicated) or, even if not unemployable, (2) the 
veteran must suffer from a lifetime disability which would 
render it impossible for the average person with the same 
disability to follow a substantially gainful occupation 
(i.e., the "objective" standard, which is based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18 and 4.19 (1998); Brown, 2 Vet. App. at 
446.

In making a determination as to permanent and total 
disability for pension purposes, the RO must first apply the 
percentage standards of 38 C.F.R. § 4.16(a) and the other 
requirements of 38 C.F.R. § 4.17 (the objective standard).  
If a permanent and total disability rating is not warranted 
under the objective standard and the veteran is unemployable, 
the rating board should refer the claim to the adjudication 
officer for consideration of entitlement to a permanent and 
total disability rating on an extraschedular basis under 38 
C.F.R. §§ 3.321(b)(2) and 4.17(b) (the subjective standard).  
See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) 
(whether a permanent and total disability rating could have 
been assigned on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(2) should have been considered).

In its evaluation of the veteran's claim, the RO did give 
consideration to both the objective and subjective standards.  
Following development on remand, the RO must again give 
consideration to both standards for evaluating permanent and 
total disability.  In addition, in the course of adjudicating 
a claim for pension, the RO must make determinations as to 
whether any of the disabilities in question are the result of 
the veteran's willful misconduct.  38 U.S.C.A. § 1521(a) 
(West 1991); 38 C.F.R. § 4.17a (1998).  

Accordingly, while the Board sincerely regrets further delay, 
in order to obtain additional information and assure due 
process, these claims are REMANDED for the following:

1.  Ask the veteran to provide a list of 
the names and addresses of any medical 
providers who have treated him for any 
disability since 1997.  After securing 
any necessary releases, request from the 
sources listed by the veteran all records 
of any treatment, which are not already 
on file, and associate all records 
obtained with the claims file.  If 
private treatment is reported and those 
records are not obtained, tell the 
veteran and his representative, so that 
the veteran will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  Provide the veteran an opportunity to 
submit an up-to-date Employment 
Statement.

3.  Upon completion of the above, 
schedule the veteran for appropriate VA 
examinations in order to evaluate all of 
his previously diagnosed disorders.  The 
claims folder and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiners 
prior to the examinations.  The examiners 
are asked to indicate in the examination 
report that he or she has examined the 
claims folder.

Specifically, the examiners should 
describe the level of disability 
attributable to the following conditions:  
(1) residuals of fractures of the left 
fourth and fifth metacarpals and of the 
right fifth metacarpal, with traumatic 
arthritis; (2) a right shoulder disorder; 
(3) a psychiatric disorder; and (4) any 
other disorders noted in connection with 
the examination.

The examinations should include all 
special tests or studies deemed necessary 
by the examiners to fully evaluate the 
above disorders.  The examiners should 
provide a clear description of the 
manifestations attributable to the 
nonservice-connected disorders.  

The examiners must give a full 
description of any limitation of activity 
imposed by each of the veteran's 
disabilities and express opinions as to 
the degree of interference with his 
ability to obtain and maintain gainful 
employment caused by each disability 
identified on examination.  Each examiner 
should render an opinion as to what 
effect the disabilities found have on the 
veteran's ability to work, and state 
whether his disabling conditions are 
susceptible to improvement through 
appropriate treatment.  The factors upon 
which the opinions are based must be set 
forth.

Residuals of fractures of the left fourth 
and fifth metacarpals and of the right 
fifth metacarpal, with traumatic 
arthritis:  All necessary tests and 
studies should be conducted in order to 
ascertain the severity of this service-
connected condition, including range of 
motion testing.  The examiner should 
indicate whether the veteran has motion 
of the left fourth and fifth fingers 
and/or the right fifth finger to within 
two inches of the median transverse fold 
of the palm.  Any limitation of motion or 
functional limitation of the 
fingers/hands that is attributable to the 
service-connected condition should be 
identified.  All functional limitations 
are to be identified, including whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement of the pertinent fingers.  The 
examiner should discuss whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when any of 
the fingers is used repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected finger/hand disabilities have 
upon his daily activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In an effort to reconcile contradictory 
medical evidence of record, it is 
requested that x-rays of the veteran's 
hands be performed, and, after review of 
the x-rays, the examiner should render an 
opinion as to whether the veteran has 
arthritis of either the fourth or fifth 
metacarpal of the left hand or the fifth 
metacarpal of the right hand.

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

5.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws, regulations and 
diagnostic codes, and consideration of 
any additional information obtained as a 
result of this remand, including the VA 
examinations.  Consider each of the 
veteran's ratable disabilities with 
application of the appropriate diagnostic 
codes in the Schedule for Rating 
Disabilities to determine the percentage 
of impairment caused by each disability.  
Determine whether any of the veteran's 
disabilities are the result of his 
willful misconduct.  

In evaluating the degree of the veteran's 
disability due to a nonservice-connected 
psychiatric disorder, consider whether either 
the new or the old version of the rating 
criteria for psychiatric disorders is more 
favorable for evaluating this disorder 
subsequent to the established effective date 
for the amended regulations.  See Rhodan v. 
West, 12 Vet. App. 55 (1998); VAOPGCPREC 11-
97.  If either version of the rating criteria 
would be more favorable, apply the one more 
favorable.  If the result is the same under 
either criteria, apply the revised criteria.  

In evaluating the degree of the veteran's 
disability due to residuals of fractures of 
the left fourth and fifth metacarpals and of 
the right fifth metacarpal, with traumatic 
arthritis, review the evidence of record at 
the time of the July 1993 rating decision 
that was considered in assigning the original 
disability rating for this condition, then 
consider all the evidence of record to 
determine whether the facts showed that the 
veteran was entitled to a higher disability 
rating for this condition at any period of 
time since his original claim.  See Fenderson 
v. West, No. 96-947 (U.S. Vet. App. January 
20, 1999).

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, which includes consideration 
of all medical evidence received since 
the SSOC of 1995.  The SSOC should 
correctly identify the finger/hand issue 
as on appeal from the initial grant of 
service connection.  The SSOC must 
include:  (1) citation to diagnostic 
codes applicable to each of the veteran's 
nonservice-connected conditions, and (2) 
both the old and the new rating criteria 
for psychiatric disorders.  The SSOC must 
discuss the veteran's disabilities in 
terms of both the unemployability 
standard and the average person standard.  
38 U.S.C.A. § 1502(a)(1) (West 1991); 38 
C.F.R. §§ 3.321, 4.15, and 4.17 (1998).  
Whether referral for consideration of an 
extraschedular rating is appropriate 
should be discussed.  Allow an 
appropriate period of time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed, but he is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).  

The purpose of this REMAND is to afford due process and 
obtain additional evidence.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 12 -


